DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
Applicant’s disclosure uses the term “characteristic” in terms of control and states that the control characteristics may be linear, polynomial, or by supporting points. However, applicant’s disclosure does not discuss what this actually means with respect to the control of the system. It is not explained what a linear control characteristic does, what a polynomial control characteristic does, or what a ‘supporting points’ control characteristic does with respect to any of the structures. Since there is no substantive discussion of these control characteristics, applicant has not shown possession of this feature and fails the written description requirement. One of ordinary skill reading this disclosure would not know what applicant means with respect to these claimed characteristics, nor how to apply them, or make and use them.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s disclosure uses the term “control characteristic” in terms of control and states that the control characteristics may be linear, polynomially, or by supporting points. However, applicant’s disclosure does not discuss what this actually means with respect to the control of the system. It is not explained what a linear control characteristic does, what a polynomial control characteristic does, or what a ‘supporting points’ control characteristic does with respect to any of the structures. Since there is no substantive discussion of these control characteristics, applicant has not shown possession of this feature and fails the written description requirement. One of ordinary skill reading this disclosure would not know what applicant means with respect to these claimed characteristics, nor how to apply them, or make and use them.

7-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 7-9 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement:
Wands factors
A. The breadth of the claims.		
As applicant’s disclosure does not sufficiently discuss these control characteristics, the metes and bounds are unclear and it is ambiguous as to what these control characteristics require.	
D. The level of one of ordinary skill.
One of ordinary skill in the art would not know how to make these control characteristics which are not adequately defined.
F. The amount of direction provided by inventor.
Applicant’s disclosure provides no direction pertaining to these claimed control characteristics. It is not disclosed how they are implemented, and how they affect the system operation.
G. The existence of working examples.
There do not appear to be working examples because it is unclear what these control characteristics are or do.
H. The quantity of experimentation.
An undue amount of experimentation would be required as one of ordinary skill would not know how to make or use these control characteristics as it is not disclosed what is supposed to happen when using these control characteristics.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 

Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 7-9 are not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one auxiliary piston" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, line 7 recites “at least two auxiliary pistons”. It is unclear if this is a typo and is supposed to recite “at least two auxiliary pistons” in line 15, or if this recitation is meant to refer to one of the at least two auxiliary pistons established in line 7 of claim 1.
Claim 4 recites the limitation “wherein at least one of the press surfaces of the auxiliary pistons has a different thickness than another press surface”. It is unclear whether the recitation of “another press surface” includes the first press surface that is 
--The actuator system according to claim 1, wherein at least one of the press surfaces of the auxiliary pistons has a different thickness than another press surface of the auxiliary pistons and/or at least one of the press surfaces of the auxiliary pistons has a different resting distance than another press surface of the auxiliary pistons—

Regarding claims 7-9, Applicant’s claims recite various “control characteristics”, but does not elaborate on what these actually are or do. The metes and bounds of this recitation are ambiguous because one of ordinary skill in the art would not be able to determine what is or is not considered a control characteristic in light of applicant’s lack of discussion pertaining to this subject matter. It is unclear what is required in these claims and are therefore indefinite.

Claims 2-11 are indefinite at least because they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. (US 8037735), hereinafter ‘Kohno’ in view of Kohno (US 2019/0232353), hereinafter ‘Kohno’353’.
Regarding claim 1, Kohno discloses an electro-hydrostatic actuator system for a press drive (Fig. 13), comprising: an upper piston (100, 110, 120) with a press surface acting from a first direction, wherein the press surface of the upper piston traverses a first distance in a press run (die 120 moves downward caused by rotation of crankshaft 112), at least two auxiliary pistons (Fig. 1, pistons 124; Fig. 13 has a plurality of structures that are the same as the pistons 124 in Fig. 1), each auxiliary piston with a press surface acting from a second direction opposite the first direction, wherein the press surface of each the auxiliary piston is actuated by means of a piston rod in a hydraulic cylinder of the auxiliary piston and traverses a second distance in the press run (Fig. 13, hydraulic cylinders 230, 232, 234 each have piston rods that actuate the auxiliary pistons), a second electro-hydrostatic actuator for driving the at least one auxiliary piston, comprising a second pump (140a, 140b, 140c) and a second motor generator (150a, 150b, 150c) which is controlled by a second controller (170), wherein in the press run, the second motor generator of the second electro-hydrostatic actuator is operated as a generator (Col. 12 lines 11-17).  
Kohno does not disclose wherein the press surface of the upper piston is actuated by means of a piston rod in a hydraulic cylinder of the upper piston and traverses a first distance in a press run, and wherein a first electro-hydrostatic actuator for driving the upper piston, comprising a first pump and a first motor generator which is controlled by a first controller.

Since Kohno’353 establishes that hydraulic cylinder drives and crank drives are obvious equivalents and are readily substitutable for one another in a press system, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Kohno to have simply substituted the crank drive with a hydraulic drive wherein the press surface of the upper piston is actuated by 

2. (Currently Amended) The actuator system according to claim 1, wherein the second distance of the second press surface is a function of the first distance of the first press surface and the second distance in the first direction is shorter than the first distance (Kohno’353 Figs. 17-18 shows the auxiliary pistons 124 moving a second distance opposite the first distance and wherein the second distance is smaller than the first distance; while Kohno does not explicitly discuss this feature, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adapted the system of Kohno to have the similar travel distances as taught by Kohno’353 because they are practically the same press system and would be expected to function without any unexpected results).  

4. (Currently Amended) The actuator system according to claim 1, wherein at least one of the press surfaces of the auxiliary pistons has a different thickness than another press surface (Kohno, press surface thickness of 124 is different from the press surface thickness of 120) and/or at least one of the press surfaces has a different resting distance than another press surface (it would have been obvious to one of ordinary skill 

5. (Currently Amended) The actuator system according to claim 1, wherein the system comprises a plurality of upper pistons (Kohno’353 Fig. 1 shows plurality of upper pistons in 117-1 and 117-2 which would be implemented into Kohno when substituting the crankdrive with the hydraulic cylinder drive, Kohno Fig. 13 shows a plurality of upper pistons to press three different structures).  

6. (Currently Amended) The actuator system according claim 1, wherein the upper piston or pistons are designed as electro-hydrostatic actuators (Kohno’353, upper piston are designed as part of electro-hydrostatic actuators as seen in Fig. 1, this feature would be implemented into Kohno when substituting the crankdrive with the hydraulic cylinder drive taught by Kohno’353).  


8. (Currently Amended) The actuator system according to claim 7, wherein the first control characteristic and/or the second control characteristic is described linearly, polynomially or by supporting points (see U.S.C. 112(a) and 112(b) rejections above, it is not understood what this limitation requires, the disclosure of Kohno causes the pistons to move linearly therefore this claim will be interpreted to be met by the disclosures of Kohno and Kohno’353).  

9. (Currently Amended) The actuator system according to claim 7, wherein the first control characteristic and/or the second control characteristic is determined by a central control unit (it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a central control unit to coordinate the controls for the upper and auxiliary pistons because they both are required to operate in coordination in order for energy to be recovered during a press run as disclosed by Kohno when the upper piston presses down and the 

10. (Currently Amended) The actuator system according to claim 1, wherein the system furthermore comprises an electrical supply line to which the first controller and the second controller are connected so that the second controller feeds current into the supply line in the press run (electrical connections between the electronic controllers and the electronic components in the system inherently exist in order for the electronic devices to be operative because they require electricity to be powered).  

11. (Currently Amended) The actuator system according to claim 1, wherein the system furthermore has a rapid traverse, wherein the second motor generator of the second electro-hydrostatic actuator is operated as a motor (it should be noted that the claim has not recited what is required to occur during a “rapid traverse” operation and therefore interpreted as merely a naming indicia for some type of function, the only requirement is that the second motor generator is operated as a motor, and this occurs in Kohno when the cushion pressure is adjusted, Col.16 lines 43-52; further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented a ‘rapid traverse’ function for the press in which the top and bottom pistons move towards each other to more quickly squeeze the article to be pressed; it is still further obvious to swap functions of the top pistons and the auxiliary pistons as this would result in only predictable results of having upper .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kordak et al. (US 5499525) discloses various embodiments of hydraulic drives for presses having both single and plurality of piston embodiments.
Knoche et al. (US 9346095) discloses a die cushion drive using electro hydrostatic actuators that recover energy into electrical energy using generators, and also discloses an upwards movement phase 
Maeda et al. (US 8429946) discloses a press working apparatus having pressing surfaces of different thicknesses.
Nieschulz et al. (US 7000446) discloses press surfaces having different thicknesses and different resting distances
Graf et al. (US 2015/0158262) discloses a hydraulic press having a rapid traverse operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        November 15, 2021